         Case 1:19-cv-04527-MKV Document 39 Filed 05/20/20 Page 1 of 1

                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #:
                                                                   DATE FILED: 5/20/2020
 MARK IANTOSCA

                          Plaintiff,                                1:19-cv-4527-MKV

                            -against-                              ORDER VACATING
                                                                    REFERRAL TO
 ELIE TAHARI LTD.,                                                MAGISTRATE JUDGE

                          Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       WHEREAS, on May 19, 2020, this Court granted Defendant’s Motion to Vacate the

Default Judgment [ECF No. 38], it is hereby:

       ORDERED that the previous referral to Magistrate Judge Cott for an inquest on damages

[ECF No. 20] is VACATED. Briefing on Plaintiff’s Motion for Summary Judgment will proceed

in accordance with the Court’s May 19, 2020 Order [ECF No. 38].



SO ORDERED.
                                                 _________________________________
Date: May 20, 2020                               MARY KAY VYSKOCIL
      New York, NY                               United States District Judge
